Case: 20-30562     Document: 00515944798         Page: 1     Date Filed: 07/20/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                  No. 20-30562                           July 20, 2021
                                                                        Lyle W. Cayce
                                                                             Clerk
   Marshall Whitley,

                                                           Plaintiff—Appellant,

                                       versus

   James LeBlanc, Secretary of the Louisiana Department of Public Safety
   and Corrections; The Committee on Parole of the Louisiana
   Board of Pardons,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Middle District of Louisiana
                            USDC No. 3:18-CV-738


   Before Smith, Higginson, and Willett, Circuit Judges.
   Per Curiam:*
          Marshall Whitley, Louisiana prisoner # 116400, moves for leave to
   proceed in forma pauperis (IFP) on appeal from the dismissal of his 42 U.S.C.
   § 1983 complaint for failure to state a claim upon which relief could be



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30562      Document: 00515944798           Page: 2   Date Filed: 07/20/2021




                                     No. 20-30562


   granted. See Fed. R. Civ. P. 12(b)(6). In his complaint, Whitley asserted
   that his due process rights were violated by an ex post facto application of
   “Act 624” in the denial of parole eligibility on the basis of his armed robbery
   conviction and that he had a liberty interest in consideration for “geriatric
   parole” under “Act 790,” which was in effect at the time he committed his
   armed robbery offense. The district court determined that, under the law in
   effect when Whitley committed armed robbery, he was never eligible for
   geriatric parole consideration, the Louisiana parole statute did not create a
   constitutionally protected liberty interest in parole release, and he was not
   yet eligible for parole consideration.
          By moving to appeal IFP, Whitley challenges the district court’s
   certification that his appeal is not taken in good faith. See Baugh v. Taylor,
   117 F.3d 197, 202 (5th Cir. 1997). Our inquiry is limited to “whether the
   appeal involves legal points arguable on their merits (and therefore not
   frivolous),” Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983) (internal
   quotation marks and citation omitted). We may dismiss the appeal if it is
   apparent that it would be frivolous. Baugh, 117 F.3d at 202 n.24; see 5th
   Cir. R. 42.2.
          When his pro se brief is construed liberally, see Haines v. Kerner, 404
   U.S. 519, 520 (1972), Whitley claims that the Louisiana state legislature
   meant for Act 790 to apply “both prospectively and retroactively” to those
   convicted of armed robbery. However, he does not cite to any authorities or
   evidence of legislative intent, and he does not appear to identify any error in
   the district court’s finding that he failed to state a claim upon which relief
   could be granted because the Louisiana parole statute did not create a
   constitutionally protected liberty interest in parole release. Although we
   apply less stringent standards to parties proceeding pro se than to parties
   represented by counsel and liberally construe briefs of pro se litigants, pro se
   parties must still brief the issues and reasonably comply with the



                                            2
Case: 20-30562      Document: 00515944798           Page: 3    Date Filed: 07/20/2021




                                     No. 20-30562


   requirements of Federal Rule of Appellate Procedure 28. Grant v. Cuellar,
   59 F.3d 523, 524 (5th Cir. 1995); see Fed. R. App. P. 28(a)(8). We deem
   arguments inadequately briefed as abandoned. See Brinkmann v. Dallas Cnty.
   Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
          Even so, Whitley is unable to demonstrate a nonfrivolous appellate
   issue. Whitley, as an armed robbery convict, did not state an ex post facto
   violation as he was not eligible for parole consideration based upon the law in
   effect at the time that he committed his crime in April 1997. See La. Rev.
   Stat. Ann. § 15:574.4(B) (1997); 1995 La. Acts No. 1099 §§ 1-3; see also
   La. Rev. Stat. Ann. § 14:64(B) (1997). Louisiana prisoners do not have
   a liberty interest in parole release that is protected by the Due Process Clause.
   See Board of Pardons v. Allen, 482 U.S. 369, 373 (1987). Further, because he
   was not eligible for parole consideration under the applicable state law,
   Whitley cannot state a claim that he was deprived of a liberty interest in
   parole consideration.
          Because Whitley fails to show that his appeal involves any
   nonfrivolous issue, his motion for leave to proceed IFP is DENIED, and this
   appeal is DISMISSED as frivolous. See Howard, 707 F.2d at 220; Baugh,
   117 F.3d at 202 & n.24; 5th Cir. R. 42.2.




                                           3